The opinion of the Court was delivered, by
Lewis, J.
When the wife has no separatte support, she must be subsisted, and her necessary costs paid, pending proceedings for divorce. This rule is necessary; otherwise she might be denied justice for want of the funds required for the vindication of her rights; and for this reason, after answer, she may, in general, have her costs taxed de die in diem. She is not obliged to await the result of the suit: 2 Hagg. Cons. R. 204; 3 Phillimore 264. The Court having jurisdiction of the suits between the husband and wife, is, from time to time, to make the proper allowance, according to the circumstances. The claim of the plaintiff below is for charges which ought to have been made the foundation of an order or decree in those proceedings. The husband appears to have fulfilled his obligation to provide for his wife, except as regards the claim for boarding.her and her witnesses, while attending Court in the proceedings for divorce. The Court below was, therefore, correct in the instruction against the plaintiff’s right to *174recover on the claim presented. This covered the whole ground occupied by the plaintiff’s case. The judgment is affirmed.
Judgment affirmed.